DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 07/09/2019.

Notice of Pre-AIA  or AIA  Status
No apparent priority is claimed accordingly the earliest filing date is 09 July 2019 (20190709).

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 07/09/2019 and 10/27/2020 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 11, 13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160035081 A1 to Stout; James et al. (Stout) in view of US 20190196436 A1 to Nagarajan; Umashankar.

Regarding claims 1, 17 and 20 Stout teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    686
    487
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    714
    484
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    639
    488
    media_image3.png
    Greyscale

and associated descriptive texts a system, method and non-transitory computer readable medium having stored thereon instructions that, when executed by a computing system, cause the computing system to perform operations in Fig. 1 above comprising: 
a light detection and ranging (LIDAR) device 132 in Fig. 1, configured to generate (generating), for each respective point of a plurality of points in an environment, i.e. the point cloud, a corresponding waveform that represents physical characteristics of the respective point in Fig. 3 step 302 and paras:
“[0040] The LIDAR unit 132 may include a sensor configured to sense or detect objects in an environment in which the vehicle 100 is located using light. Generally, LIDAR is an optical remote sensing technology that can measure distance to, or other properties of, a target by illuminating the target with light. As an example, the LIDAR unit 132 may include a laser source and/or laser scanner configured to emit laser pulses and a detector configured to receive reflections of the laser pulses. For example, the LIDAR unit 132 may include a laser range finder reflected by a rotating mirror, and the laser is scanned around a scene being digitized, in one or two dimensions, gathering distance measurements at specified angle intervals. In examples, the LIDAR unit 132 may include components such as light (e.g., laser) source, scanner and optics, photo-detector and receiver electronics, and position and navigation system.

[0041] In an example, the LIDAR unit 132 may be configured to use ultraviolet (UV), visible, or infrared light to image objects and can be used with a wide range of targets, including non-metallic objects. In one example, a narrow laser beam can be used to map physical features of an object with high resolution.”

[0083] At block 302, the method 300 may include receiving, at a computing device, laser data indicative of an environment of a vehicle. An example vehicle or robotic device may function using information provided by sensor(s) configured to capture measurements about the surrounding environment

[0084] As shown in FIGS. 1-2, an example vehicle may include a variety of sensors, including a LIDAR module configured to perform sweeps of the nearby environment to capture laser data corresponding to objects near the vehicle. The LIDAR module may capture and provide information about the environment to the vehicle's computing device in the form of laser data points, which may arrive at the computing device in the form of a point cloud. Depending on the type of LIDAR module, the computing device may receive any number of laser data points configured in a structured or unstructured point cloud, for example. For example, the computing device may receive laser data in a structure point cloud with each data point or sets of data points arranged based on objects in the local environment. An unstructured point cloud may include data points randomly received without any particular arrangement of the data points.”; 

a signal processor 111 in Fig. 1 communicatively coupled to the LIDAR device as shown in Fig. 1 above and configured to determine (determining), based on the corresponding waveform of each respective point, a map, i.e. the 3D point cloud and 2D range image of the environment that includes a representation of a corresponding position of the respective point within the environment in Fig. 3 step 304 and paras:
“[0087] At block 304, the method 300 may include, based on the plurality of laser data points, generating a two dimensional range image that includes a plurality of pixels indicative of respective positions of the one or more objects in the environment relative to the vehicle. As the vehicle's computing device receives data from LIDAR and/or other sensors, the computing device may generate a 2D range image based on the received data. The computing device may wait to complete receiving an entire 3D point cloud from a sensor prior to developing the 2D range image or may proceed to determine the 2D range image prior to completely receiving the 3D point cloud. For example, the computing device may develop portions of a 2D range image as laser data is received from the sensor. The computing device may generate the two dimensional range image based on incoming laser data, which may indicate distances between objects and the vehicle within the pixels of the range image, for example”; 

an embedding model within instructions 115 executed by processor 113 communicatively coupled to the LIDAR device in paras:
“[0064] The processor 113 included in the computing device 111 may comprise one or more general-purpose processors and/or one or more special-purpose processors (e.g., image processor, digital signal processor, etc.). To the extent that the processor 113 includes more than one processor, such processors could work separately or in combination
[0065] The memory 114, in turn, may comprise one or more volatile and/or one or more non-volatile storage components, such as optical, magnetic, and/or organic storage, and the memory 114 may be integrated in whole or in part with the processor 113. The memory 114 may contain the instructions 115 (e.g., program logic) executable by the processor 113 to execute various vehicle functions, including any of the functions or methods described herein.” 

and configured to: 
(i) receive the corresponding waveform from the LIDAR device in Fig. 3 steps 302-304 and paras [0083, 87] etc. and 
(ii) determine (determining), for each respective point and based on the corresponding waveform, a corresponding vector comprising a plurality of values that are representative of the physical characteristics of the respective point in Fig. 3 step 308 and Fig. 6 and paras:
“[0125] A computing device of the vehicle may process the set of pixels 602 by determining tangential vectors 604-606 in order to calculate the surface normal 608 associated with the set. As shown in the example diagram, the computing device may determine a horizontal vector 604 and a vertical vector 606 that connect to form a right angle. The computing device may determine other vectors for calculating the surface normal in other examples.

[0126] Upon determining the tangential vectors 604-606, the vehicle's computing device may calculate the surface normal vector 608, which may be calculated using the cross product of the tangential vectors 604-606. Other examples of determining the surface normal of the set of pixels 602 may exist as well. As such, the computing device may use the set of pixels 602 and vector normal 608 for objection detection. The computing device may provide the vector normal 608 associated with the set of pixels 602 as well as surface normals of other sets of pixels and/or other data to systems of the vehicle to use during navigation. Further, the computing device may also use segmentation to combine sets of pixels to map the environment based on surface normals and other information within the sensor data received.“; and 

a feature detector within instructions 115 executed by processor 113 communicatively coupled to the embedding model as shown in Fig. 1 above and configured to detect (detecting) or classify (classifying) a physical feature within the environment based on 
(i) the corresponding positions of one or more points of the plurality of points in the 3D point cloud and 
(ii) the corresponding vectors of the one or more points in fig. 3 step 310 and para:
“[0104] At block 310, the method 300 may include, based on the plurality of normal vectors of the one or more sets of pixels, providing object recognition information indicative of the one or more objects in the environment to one or more systems of the vehicle. The systems of a vehicle may use the information, including the normal vectors, for object recognition and/or object avoidance, for example.”.  

While it is considered that Stout teaches the claimed invention as explained above, if Applicant is of the opinion that Stout does not expressly disclose an embedding model communicatively coupled to the LIDAR device and configured to (i) receive the corresponding waveform from the LIDAR device and (ii) determine, for each respective point and based on the corresponding waveform, a corresponding vector comprising a plurality of values that are representative of the physical characteristics of the respective point; and a feature detector communicatively coupled to the embedding model and configured to detect or classify a physical feature within the environment based on (i) the corresponding positions of one or more points of the plurality of points and (ii) the corresponding vectors of the one or more points then resort may be had to Nagarajan as explained below.

Nagarajan teaches in the figures below:

    PNG
    media_image4.png
    718
    542
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    740
    546
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    678
    536
    media_image6.png
    Greyscale

an embedding model 120 communicatively coupled to a LIDAR device 308 as explained in paras:
“[0035] Object attribute engine 114 may then select and process input using the selected one or more machine learning models 118 to generate output, e.g., in the form of one or more additional embeddings 120.sub.1-120.sub.2. First embedding 120.sub.1 may be an embedded feature vector that maps to an embedding space, not depicted in FIG. 1, that is indexed and/or mapped with semantic labels or other semantic information indicative of whether an object is full or empty. Second embedding may be an embedded feature vector that maps to another embedding, also not depicted in FIG. 1, that is indexed and/or mapped with semantic labels or other semantic information indicative of whether an object has or lacks a top/lid.

[0056] The robot 300A also includes a vision component 308A. The vision component 308A includes one or more vision sensors and may be, for example, a stereographic camera, a monographic camera, or a laser scanner. Vision data (e.g., vision frames) described herein can be generated based on output from vision sensor(s) of the vision component 308A. For example, the output can be raw output from the vision sensor(s), or processed output. In some implementations, a stereographic camera includes two or more sensors (e.g., charge-coupled devices (CCDs)), each at a different vantage point. Vision data can be generated based on sensor data generated by the two sensors at a given instance, such as vision data that is a two-and-a-half-dimensional (“2.5D”) (2D with depth) image, where each of the pixels of the 2.5D image defines an X, Y, and Z coordinate of a surface of a corresponding object, and optionally color values (e.g., R, G, B values) and/or other parameters for that coordinate of the surface. In some other implementations, a stereographic camera may include only a single sensor and one or more mirrors utilized to effectively capture sensor data from two different vantage points. A monographic camera can include a single sensor and captures two-dimensional (“2D”) vision data. A laser scanner includes one or more lasers that emit light and one or more sensors that generate vision sensor data related to reflections of the emitted light. The vision data generated based on sensor output from a laser scanner may be 2.5D point cloud data. A laser scanner may be, for example, a time-of-flight laser scanner or a triangulation based laser scanner and may include a position sensitive detector (PSD) or other optical position sensor. In some implementations, vision data can be a voxel map as described herein. In some of those implementations, the voxel map is generated by processing of multiple instances of vision data. For example, multiple 2.5D images and/or multiple 2.5D instances of point cloud data from multiple different vantages can be processed to generate a voxel map of at least a portion of an environment of a robot. 
 

and configured to (i) receive the corresponding waveform from the LIDAR device in Fig. 5 step 502 and paras:
““[0059] In various implementations, the object identification engine 104 receives input (e.g., 102), e.g., vision frames, that is generated based on output from, for instance, one or more vision components of the sensors 308.sub.1-m. The object identification engine 104 uses the aforementioned trained object identification model 106 to process the received vision data to generate output that is indicative of an object type classification for one or more objects captured by the vision data. For example, the received vision data can be a 2.5D vision frame and object identification engine 104 can process the vision frame using trained object identification model 106 to generate output in the form of an embedded feature vector (e.g., 108, 208) that maps the depicted object to an object type embedding space (e.g., 110, 210). 

[0066] At block 502, the system may obtain, e.g., from one or more sensors (e.g., 308) of a robot (e.g., 300), sensor data that includes data indicative of an object observed in an environment in which the robot operates. For example, in some implementations, the one or more sensors may include a vision sensor that generates various types of vision data/frames as described above, such as a 2.5D image, a point cloud, etc. In other implementations, the one or more sensors used to generate the data may be separate from the robot, e.g., as standalone sensors deployed in the environment, integral with a control system 350, etc.” and 

(ii) determine, for each respective point and based on the corresponding waveform, a corresponding vector comprising a plurality of values that are representative of the physical characteristics of the respective point in Fig. 5 step 504 and paras:
 [0060] Object attribute engine 114 may receive input, which may include the embedded feature vector generated by object identification engine 104 and/or “raw” sensor data, e.g., vision frames, that is generated based on output from one or more of the sensors 308.sub.1-m. The object attribute engine 114 uses the object type classification determined from the output of object identification engine 104 to select one or more attribute machine learning models 118. The selected attribute machine learning model(s) are then used to process the input to generate output that, for instance, includes embeddings (i.e., embedded feature vectors) that are usable to determine various attributes (e.g., pose, configuration) of the depicted object, as described above.

[0067] At block 504, the system, e.g., by way of object identification engine 104, may process one or more of the inputs utilizing a first trained machine learning model, e.g., object identification model 106, to generate a first embedded feature vector (e.g., 108, 208). In various implementation, the first embedded feature vector maps the data indicative of the object, such as depiction 103/203, to an embedding space, such as embedding spaces 110 or 210.”; and 

a feature detector, i.e. semantic label engine 122 communicatively coupled to the embedding model 120 in Fig. 1 above, and configured to detect or classify a physical feature within the environment based on (i) the corresponding positions of one or more points of the plurality of points and (ii) the corresponding vectors of the one or more points in Fig. 5 steps 502-508 and paras:
“[0069] At block 508, the system, e.g., by way of object attribute engine 114 and/or semantic label engine 122, may identify, e.g., from semantic label index 124, one or more semantic labels based at least in part on the at least one nearest neighbor. For example, in some implementations, the system may determine an object class of the object based on the at least one nearest neighbor. In various implementations, the object class may include, for instance, an object type (e.g., cup, chair, scissors, plate, bowl, vase, bottle, wine glass, vacuum cleaner, broom, etc.), a pose of the object (standing upright, tipped over/laying down, upside down), and/or a configuration of the object (e.g., top or no top, handle or no handle, etc.). Additionally or alternatively, in some implementations, one or more of the semantic labels may be associated with one or more enumerated grasp options that can be used by a robot to interact with an object having an attribute associated with the semantic label.”
 
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known method of using an equivalent technique of embedding information to “determine an object type classification” to “fast track” how a robot should interact with an object as taught by at least Nagarajan paras:
“[0002] The present disclosure is generally directed to methods, apparatus, and computer-readable media (transitory and non-transitory) for using reduced-dimensionality embeddings generated from sensor data captured by a robot to identify predetermined semantic labels that guide robot interaction with objects. Put another way, techniques described herein leverage object embedding spaces that are, at least in part, indexed with semantic information that is usable to make decisions regarding how robots should interact with objects. These predetermined semantic labels may be used to select, for instance, a manner in which a robot will grasp an object. By leveraging semantic labels previously-assigned to object types that are commonly interacted with by robots, it is possible to “fast track” grasp selection. 

[0004] In various implementations, the vision frames may be processed as input using one or more trained machine learning models (or “classifiers”) to generate embedded feature vectors, which are also referred to herein as “embeddings.” In various implementations, the embedded feature vectors may map depictions of objects contained in the vision frame(s) to an embedding space. Consequently, it may be possible to determine various attributes of depicted objects based on their embeddings, as well as their embeddings' proximities to other embeddings (i.e. nearest neighbors) in the embedding space.”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the computing devices 111 and 113 of Stout would include the embedding modules 120 and feature detector, i.e. semantic label engine 122 as taught by Nagarajan as known in the art and be able to embed feature vectors from LIDAR data to determine object locations and types such as a cup, chair, scissors, plate, bowl, vase, bottle, wine glass, vacuum cleaner, broom, etc. One would be motivated to provide Stout the ability to identify objects in the manner taught by Nagarajan for the express purpose of determining whether obstacle avoidance for the vehicle should be activated.  As such, Stout would be able to identify and determine whether it would need to avoid a cup, scissors, plates, bowls, chairs, etc. based on their size and location with respect to the vehicle travel path. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Nagarajan to the prior art of Stout as explained above as using an equivalent technique of identifying objects using LIDAR and merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 2 and 18 and the limitation wherein the embedding model defines a relationship between characteristics of the corresponding waveform and the physical characteristics of the respective point see Stout Fig. 3 step 304.  

Regarding claims 3 and 19 and the limitation wherein the relationship is determined such that, when the physical characteristics of a first respective point have at least a threshold degree of similarity to the physical characteristics of a second respective point, the corresponding vector of the first respective point is within a threshold distance of the corresponding vector of the second respective point see Stout Fig. 3 step 306 and para:
“[0093] At block 306, the method 300 may include modifying the generated two dimensional range image to provide respective values to one or more given pixels of the plurality of pixels that map to one or more portions of the one or more objects in the environment lacking laser data. As previously indicated, the computing device may generate a 2D range image using data points provided by sensor(s). The development of a 2D range image may result in a 2D range image that is made up of pixels with values encompassing the data of data points and some pixels that may not include values (e.g., gaps in the image). For the respective pixels missing a value within the 2D range image, the computing device may approximate their location and/or value using nearby neighboring pixels positioned close or next to the empty pixels in the situations that neighboring pixels are available.”.  

Regarding claim 4 and the limitation the system of claim 1, wherein the plurality of values of the corresponding vector comprises n values, wherein the corresponding waveform of the respective point comprises m sample values, and wherein m is greater than n see the teachings of Stout above wherein it is understood that each point “m” in the point cloud (m1, m2, m3…mn) has only one set of corresponding vector values “n” and that there are more LIDAR points in the point cloud than there are vectors “n” to describe each point  

Regarding claim 5 and the limitation the system of claim 1, wherein the embedding model comprises an artificial neural network see Nagarajan para:
“[0027] Machine learning models such as 106 and others depicted in FIG. 1 may come in various forms. In some implementations, these machine learning models may take the form of artificial neural networks, such as one or more convolutional neural networks. For example, object identification machine learning model 106 may comprise a neural network that is trained using training data that includes vision frames that are labeled with object types (e.g., cat, chair, car, cup, drawer, plate, etc.) depicted in the vision frames. The training data may be processed as input using object identification machine learning model 106 to generate output. The output may be compared to the labels associated with the training examples to determine differences/errors. Based on these differences/errors, various training techniques, such as back propagation and/or gradient descent (batch and/or stochastic) may be employed to alter hidden layer weights of the neural network.”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known method of using an equivalent machine learning technique of using a neural network to identify objects as taught by at least Nagarajan above.  It is considered that identifying objects is pertinent to the particular problem with which the inventor was concerned.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the object identifier of Stout would include the artificial neural networks as taught by Nagarajan as known in the art and be able to utilize the network to identify the plethora objects the vehicle of Stout will encounter during operation. 

Therefore, the results would have been predictable to one of ordinary skill in the art to provide Stout with the teachings of Nagarajan to identify objects using an artificial neural network.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Nagarajan to the prior art of Stout as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 6 and the limitation the system of claim 1, wherein the embedding model is configured to determine the corresponding vector for each respective point further based on an additional waveform that represents a source light pulse transmitted by the LIDAR towards the respective point, and wherein the corresponding waveform of the respective point represents a reflection of the source light pulse from the respective point see Stout paras:
 [0040] “…the LIDAR unit 132 may include a laser source and/or laser scanner configured to emit laser pulses and a detector configured to receive reflections of the laser pulses...

[0042] In examples, wavelengths in a range from about 10 micrometers (infrared) to about 250 nm (UV) could be used. Typically light is reflected via backscattering. Different types of scattering are used for different LIDAR applications, such as Rayleigh scattering, Mie scattering and Raman scattering, as well as fluorescence. Based on different kinds of backscattering, LIDAR can be accordingly called Rayleigh LIDAR, Mie LIDAR, Raman LIDAR and Na/Fe/K Fluorescence LIDAR, as examples. Suitable combinations of wavelengths can allow for remote mapping of objects by looking for wavelength-dependent changes in intensity of reflected signals, for example.

[0088]”… As a result, the computing device may develop an image that exists as a 360 degree panorama using the laser data points with the values of each pixel making up the range image reflecting the data within the original 3D laser data point….”.  

Regarding claim 7 and the limitation the system of claim 1, wherein the signal processor is further configured to determine, for each respective point and based on the corresponding waveform, an additional value representing a particular physical characteristic of the physical characteristics of the respective 56point, wherein the additional value is computed using a predetermined algorithm that defines a relationship between one or more characteristics of the corresponding waveform and the particular physical characteristic see Stout paras:
“[0053] The sensor fusion algorithm 144 may include an algorithm (or a computer program product storing an algorithm) executable by the computing device 111, for example. The sensor fusion algorithm 144 may be configured to accept data from the sensor system 104 as an input. The data may include, for example, data representing information sensed at the sensors of the sensor system 104. The sensor fusion algorithm 144 may include, for example, a Kalman filter, a Bayesian network, or another algorithm. The sensor fusion algorithm 144 further may be configured to provide various assessments based on the data from the sensor system 104, including, for example, evaluations of individual objects and/or features in the environment in which the vehicle 100 is located, evaluations of particular situations, and/or evaluations of possible impacts based on particular situations. Other assessments are possible as well”.  

[0109] In some example embodiments, the computing device of a vehicle may receive laser data points from LIDAR and/or other sensors and may wait to process the data until enough data points have been received to develop a larger rectangle of the 2D range image. As such, the computing device may take advantage of parallelism when running an algorithm for extracting vector normal information of surfaces in the 2D range image that correspond to surfaces within the vehicle's environment. In other examples, the computing device may process the laser data points in rectangles of the 2D range image prior to completing the reception of all laser data points within the same 3D point cloud provided by LIDAR.

Regarding claim 11 and the limitation the system of claim 1, further comprising:  
57a concatenator configured to modify the map by appending, for each respective point, the plurality of values of the corresponding vector to a representation of the respective point in the map see Stout Fig. 3 steps 306 and 308 wherein it is understood that “normal vectors” connote “a representation” as explained in para:
“[0095] At block 308, the method 300 may include, based on the modified two dimensional range image, determining a plurality of normal vectors of one or more sets of pixels in the plurality of pixels that correspond to respective surfaces of the one or more objects in the environment. The computing device may calculate the normal vectors of pixels that correspond to the same surface in the environment for object recognition purposes, which may assist the vehicle in autonomous navigation.”, 

wherein the feature detector is configured to detect or classify the physical feature based on the modified map received from the concatenator in Stout Fig. 3 step 310 as paras:
“[0104] At block 310, the method 300 may include, based on the plurality of normal vectors of the one or more sets of pixels, providing object recognition information indicative of the one or more objects in the environment to one or more systems of the vehicle. The systems of a vehicle may use the information, including the normal vectors, for object recognition and/or object avoidance, for example.

[0105] In one example implementation, a computing device of a vehicle may provide object recognition information to the vehicle's control system. The control system may adjust steering, throttle, brakes, navigation/pathing system, or an obstacle avoidance system based on the received information. For example, the control system may adjust the path of the vehicle based on the information provided by the computing device.“.  

Regarding claim 13 and the limitation the system of claim 1, wherein the feature detector comprises a plurality of machine learning (ML) models each configured to classify the physical feature by determining a suitability of a portion of the environment containing the physical feature for performance of one of a plurality of tasks by a vehicle such as determining the suitability of navigating and obstacle avoidance see the teachings of Stout paras:
“[0003] A vehicle may navigate a path of travel using information provided by sensors. A computing device of the vehicle may process information received from vehicle sensors to avoid collisions with obstacles and ensure proper navigation. Such vehicles are typically equipped with various types of sensors in order to detect objects in the surroundings. For example, an autonomous vehicle may include lasers, sonar, RADAR, cameras, and other devices which scan and record data from surroundings of the vehicle. Sensor data from one or more of these devices may be used to detect objects and their respective characteristics (position, shape, heading, speed, etc.). This detection and identification is useful for the safe operation of autonomous vehicle.

[0025] In some examples, the computing device may use the surface normals and plane segmentation processes to classify planes in the acquired sensor data (e.g., associate sets of pixels with surfaces in the environment), which may assist the vehicle in object recognition and obstacle avoidance. The computing device may develop a virtual mapping of objects within the environment as the vehicle navigates. Additionally, the computing device may use the normal vectors of sets of pixels as well as plane segmentation to provide object recognition information about the environment to systems of the vehicle, which the vehicle systems may use during operation to determine appropriate navigation strategies.”.  

Claims 8-10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160035081 A1 to Stout; James et al. (Stout) in view of US 20190196436 A1 to Nagarajan; Umashankar as applied to the claims above and further in view of US 20180284244 A1 to Russell; Austin K. et al. (Russell).

Regarding claim 8 the combination of Stout and Nagarajan does not appear to expressly disclose the limitation wherein the physical characteristics of the respective point comprise presence of an occlusion between the LIDAR device and the respective point, and 
wherein a combination of one or more values of the plurality of values that are representative of the physical characteristics of the respective point indicate an extent of the occlusion between the LIDAR device and the respective point. 
Russell is in the field of applicant's endeavor and teaches it was known for an automated vehicle 351 to use LIDAR to detect the presence of occlusions in for example, the figures below:

    PNG
    media_image7.png
    504
    614
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    702
    572
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    634
    565
    media_image9.png
    Greyscale

wherein the physical characteristics, i.e. the voltage characteristics of return pulse 700 as shown in Fig. 13 of a respective point comprise presence of an occlusion, i.e. an “ATMOSPHERIC CONDITION” between the LIDAR device and the respective point in paras:
“[0143] In another example, the controller 150 communicates with the receiver 140 to detect an atmospheric condition based on a return light pulse. FIG. 13 illustrates an example technique for detecting an atmospheric condition. The return light pulse 700 may be detected by the APD 502 and the pulse-detection circuit 504 as shown in FIG. 11 and analyzed by the pulse-detection circuit 504 to convert an optical signal for the return light pulse 700 to an electrical voltage signal and to identify characteristics of the return light pulse.”, and 

wherein a combination of one or more values of the plurality of values that are representative of the physical characteristics, i.e. the rise time 702, fall time 704 and pulse duration of the respective point indicate an extent of the occlusion (ATMPOSHERIC CONDITION) between the LIDAR device and the respective point in Figs 13 and 14 above as explained in for example paras:
“[0145] The characteristics of the return light pulse may be provided to the controller 150 (e.g., by the TDCs 516) and the controller 150 may analyze the characteristics of the return light pulse to detect an atmospheric condition. For example, an atmospheric condition is detected when the rise time 702 exceeds a threshold rise time, the fall time 704 exceeds a threshold fall time, the pulse duration 706 exceeds a threshold duration, and/or any suitable combination of these.

[0146] In response to detecting an atmospheric condition, the controller 150 provides control signals to the light source 110 that adjust characteristics of light pulses transmitted by the light source to account for the fog or other atmospheric condition. In some implementations, the controller 150 provides a control signal to the light source 110 to increase the peak power of the light pulses, to increase the average power of the light pulses, to increase the pulse energy of the light pulses, to increase the pulse duration of the light pulses, to change the pulse rate of the light pulses, to change the wavelength of the light pulses, or to adjust any suitable combination of these. The controller 150 may also provide a control signal instructing the light source 110 to toggle or alternate between high and low power light pulses at various instances of time including pixel-to-pixel, line-to-line, frame-to-frame, etc. Still further, the controller 150 may provide a control signal to the light source 110 to increase the peak power or adjust other characteristics of the light pulses for a threshold period of time (e.g., 1 ms, 2 ms, 10 ms, etc.). The controller 150 may then periodically determine whether the atmospheric condition persists. When the fog, rain, or other atmospheric condition is no longer present, the controller 150 may provide control signals to the light source 110 to emit light pulses having default characteristics such as a default peak power, a default average power, a default pulse energy, a default pulse duration, a default pulse rate, a default wavelength, etc.
[0151] At block 808, a triggering event is identified for adjusting the amount of power for subsequent light pulses emitted by the light source 110. The triggering event may be a vehicle condition or an atmospheric condition and may be determined in any suitable manner. Vehicle conditions may include a speed of the vehicle, objects within a threshold distance of the vehicle, an amount of ambient light at the vehicle, etc.

[0152] When the triggering event is that the speed of the vehicle exceeds a threshold speed or an atmospheric condition such as rain or fog is detected at the vehicle (block 810), the peak power values may be increased for subsequent light pulses (block 812). For example, the controller 150 may provide control signals to the light source 110 to increase the peak power values from 100 W to 1 kW.

[0155] To detect an object within a threshold distance of the vehicle, characteristics of return light pulses may be used to generate a point cloud having respective pixels. The point clouds may be analyzed for example by the vehicle controller 372 as shown in FIG. 9 to sense or identify targets 130 and their respective locations and distances with respect to the vehicle as well as their respective types (e.g., vehicle, human, tree, animal). The controller 150 may then communicate with the vehicle controller 372 to determine the distance between an object and the vehicle and may compare the distance to a threshold distance. In some implementations, the vehicle controller 372 provides locations and distances for particular types of objects that may be harmed or that may contain other objects that may be harmed by large amounts of light, such as vehicles, humans, animals, etc.”. 
 
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known method of detecting an “occlusion between the LIDAR device and the respective point” as taught by at least Russell above for the express purpose/benefit of “eye safety”, “penetrate rain, snow, fog, etc.” and “to conserve power” as taught in Russell para:
“[0023] In this manner, the lidar system may decrease the amount of power or energy for eye safety when pedestrians or passengers may be nearby. When pedestrians or passengers are not nearby, the lidar system may increase the amount of power or energy and range farther when for example, a person could not be within a threshold distance of the lidar system based on the speed of the vehicle and eye safety becomes a less important factor. Moreover, the lidar system may increase the amount of power or energy to penetrate rain, snow, fog, smoke, or insects so that light pulses have enough power or energy to range to an object before completely scattering from the rain, snow, fog, smoke, or insects. Additionally, the lidar system may decrease the amount of power or energy to conserve power or energy. For example, when an amount of ambient light at the lidar system is below a threshold light level, the amount of power or energy may be lowered in response to a lower amount of noise from ambient light. In this manner, the lidar system may conserve power or energy when the minimum amount of output power or energy to detect light scattered from objects at the maximum range is reduced.”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the LIDAR system in the autonomous vehicle of the prior art combination of Stout and Nagarajan would include the “occlusion” detection taught by Russell and be able to increase or decrease the LIDAR power to account for “atmospheric conditions” while it navigates, as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Russell to the prior art combination of Stout and Nagarajan as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 9 the combination of Stout and Nagarajan does not appear to expressly disclose however Russell teaches the limitation wherein the physical characteristics of the respective point comprise presence of “smoke” between the LIDAR device and the respective point, and 
wherein a combination of one or more values of the plurality of values that are representative of the physical characteristics of the respective point indicate a “density” of the smoke between the LIDAR device and the respective point see the teachings of Russell above, especially para [0023] “…Moreover, the lidar system may increase the amount of power or energy to penetrate rain, snow, fog, smoke, or insects so that light pulses have enough power or energy to range to an object before completely scattering from the rain, snow, fog, smoke, or insects…” wherein it is understood that ”…the plurality of values that are representative of the physical characteristics of the respective point indicate a density of the smoke” is indicated by the voltage received by the return light pulse 700 whose characteristics are based on the LIDAR reflection from the smoke at each point in the point cloud and Russell is detecting the “density” of the smoke in order to determine how much to increase the LIDAR power.  See Russel paras [0132]+, “Example Techniques for Dynamically Adjusting Power”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known method of detecting the “density” of an “occlusion between the LIDAR device and the respective point” such as “smoke” as taught by at least Russell above for the express purpose/benefit of ONLY increasing the amount of power ENOUGH to penetrate the specific density of “smoke” and then “to conserve power” when the smoke density decreases or is no longer present as taught in Russell para:
“[0023] In this manner, the lidar system may decrease the amount of power or energy for eye safety when pedestrians or passengers may be nearby. When pedestrians or passengers are not nearby, the lidar system may increase the amount of power or energy and range farther when for example, a person could not be within a threshold distance of the lidar system based on the speed of the vehicle and eye safety becomes a less important factor. Moreover, the lidar system may increase the amount of power or energy to penetrate rain, snow, fog, smoke, or insects so that light pulses have enough power or energy to range to an object before completely scattering from the rain, snow, fog, smoke, or insects. Additionally, the lidar system may decrease the amount of power or energy to conserve power or energy. For example, when an amount of ambient light at the lidar system is below a threshold light level, the amount of power or energy may be lowered in response to a lower amount of noise from ambient light. In this manner, the lidar system may conserve power or energy when the minimum amount of output power or energy to detect light scattered from objects at the maximum range is reduced.”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the LIDAR system in the autonomous vehicle of the prior art combination of Stout and Nagarajan would include the “occlusion” detection taught by Russell and be able to increase or decrease the LIDAR power to account for “atmospheric conditions” such as smoke while it navigates, as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Russell to the prior art combination of Stout and Nagarajan as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 10 the combination of Stout and Nagarajan does not appear to expressly disclose however Russell teaches the limitation wherein the physical characteristics of the respective point comprise presence of “moisture”, i.e. atmospheric conditions such as “rain” “snow”, “Fog”, etc. between the LIDAR device and the respective point, and 
wherein a combination of one or more values of the plurality of values that are representative of the physical characteristics of the respective point indicate an extent of the moisture between the LIDAR device and the respective point see the teachings of Russell above, especially para [0023] “…Moreover, the lidar system may increase the amount of power or energy to penetrate rain, snow, fog, smoke, or insects so that light pulses have enough power or energy to range to an object before completely scattering from the rain, snow, fog, smoke, or insects…” wherein it is understood that ”…the plurality of values that are representative of the physical characteristics of the respective point indicate an extent of the “moisture” is indicated by the voltage received by the return light pulse 700 whose characteristics are based on the reflection from the moisture at each point in the point cloud and Russell is detecting the “extent” of the moisture in order to determine how much to increase the LIDAR power.  See Russel paras [0132]+, “Example Techniques for Dynamically Adjusting Power”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.
Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)
A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known method of detecting the “extent” of the “occlusion between the LIDAR device and the respective point” such as “rain, snow fog, etc.” as taught by at least Russell above for the express purpose/benefit of ONLY increasing the amount of power ENOUGH to penetrate the specific extent of the atmospheric conditions of the rain snow or fog and then “to conserve power” when the rain, snow or fog extent/density decreases or is no longer present as taught in Russell para:
“[0023] In this manner, the lidar system may decrease the amount of power or energy for eye safety when pedestrians or passengers may be nearby. When pedestrians or passengers are not nearby, the lidar system may increase the amount of power or energy and range farther when for example, a person could not be within a threshold distance of the lidar system based on the speed of the vehicle and eye safety becomes a less important factor. Moreover, the lidar system may increase the amount of power or energy to penetrate rain, snow, fog, smoke, or insects so that light pulses have enough power or energy to range to an object before completely scattering from the rain, snow, fog, smoke, or insects. Additionally, the lidar system may decrease the amount of power or energy to conserve power or energy. For example, when an amount of ambient light at the lidar system is below a threshold light level, the amount of power or energy may be lowered in response to a lower amount of noise from ambient light. In this manner, the lidar system may conserve power or energy when the minimum amount of output power or energy to detect light scattered from objects at the maximum range is reduced.”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the LIDAR system in the autonomous vehicle of the prior art combination of Stout and Nagarajan would include the “occlusion” detection taught by Russell and be able to increase or decrease the LIDAR power to account for “atmospheric conditions” such as rain, snow or fog while it navigates, as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Russell to the prior art combination of Stout and Nagarajan as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 12 and the limitation the system of claim 1, wherein the feature detector comprises a machine learning (ML) model see the teaching of Russell above and Stout Fig. 1 items 106 and 118 and paras [0032] and:
[0120] In other examples, the computing device may wait for the entire point cloud received using LIDAR prior to determining the 2D range image 504. As the vehicle continues to navigate, the computing device may continue to receive new data from sensors, such as new point clouds of data, which the computing device may use to update its 2D range image 504 or generate new 2D images that correspond to the changing environment for processing and object detection. Furthermore, the computing device may use the 2D range image 504 or portions of the 2D range image to calculate surface normal of sets of pixels that correspond to the same surfaces in the environment, which the computing device may use along with segmentation to recreate a virtual range of the environment that may be used for obstacle avoidance and navigation. The 2D range image may include pixels that reflect the environment of the vehicle in a 2D virtual range format, for example.”, and 

wherein the embedding model and the ML model are trained to detect or classify the physical feature based on 
(i) a first plurality of sample waveforms that represent a first plurality of sample environments that contain the physical feature and 
(ii) a second plurality of sample waveforms that represent a second plurality of sample environments that do not contain the physical feature see the teachings of both references with regard to constantly updating the map based on the environment during navigation and in that regard moving objects such as cars, pedestrians, etc. will be in one position during the first LIDAR scan and then be moved to another position in the point cloud during the next successive LIDAR scan.  Accordingly there will be a plurality of sample environments, i.e. LIDAR scans that will contain or not contain the physical feature based on time.  Further, as the vehicle navigates through the rain, snow, fog, etc. as taught by Russell there will be successive LIDAR scans that will have rain drops and snowflakes with physical features moving from one location in the point cloud to another.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.
Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)
A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known method of detecting or classifying a physical feature as taught by at least Stout and Russell above. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the LIDAR system in the autonomous vehicle of the prior art combination of Stout and Nagarajan would include Machine learning detecting or classifying a physical feature as taught by Stout and Russell.
 
Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Russell to the prior art combination of Stout and Nagarajan as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 14 and the limitation the system of claim 1, further comprising: 
a vehicle 200 configured to move through the environment see Stout Fig. 2, 
wherein the feature detector is configured to classify the physical feature by determining whether the physical feature is traversable by the vehicle based on the corresponding vectors of the one or more points of the plurality of points see the teachings of Stout above, and paras [0003], [0025] with regard to “appropriate navigation strategies.” And para:
“[0105] In one example implementation, a computing device of a vehicle may provide object recognition information to the vehicle's control system. The control system may adjust steering, throttle, brakes, navigation/pathing system, or an obstacle avoidance system based on the received information. For example, the control system may adjust the path of the vehicle based on the information provided by the computing device.”

	And Russell with regard to classifying physical features such as a lane marking, road-surface marking, pothole, railroad crossing which are all traversable as explained in para:
“[0075] The field of regard of the lidar system 100 can overlap, encompass, or enclose at least a portion of the target 130, which may include all or part of an object that is moving or stationary relative to lidar system 100. For example, the target 130 may include all or a portion of a person, vehicle, motorcycle, truck, train, bicycle, wheelchair, pedestrian, animal, road sign, traffic light, lane marking, road-surface marking, parking space, pylon, guard rail, traffic barrier, pothole, railroad crossing, obstacle in or near a road, curb, stopped vehicle on or beside a road, utility pole, house, building, trash can, mailbox, tree, any other suitable object, or any suitable combination of all or part of two or more objects.

and lane keeping and collision avoidance wherein it is understood that in order to maintain the vehicle within the land and avoid a collision, a collision free traversable direction must be established as explained in paras

[0105] In some implementations, one or more lidar systems 100 are included in a vehicle as part of an advanced driver assistance system (ADAS) to assist a driver of the vehicle in the driving process. For example, a lidar system 100 may be part of an ADAS that provides information or feedback to a driver (e.g., to alert the driver to potential problems or hazards) or that automatically takes control of part of a vehicle (e.g., a braking system or a steering system) to avoid collisions or accidents. The lidar system 100 may be part of a vehicle ADAS that provides adaptive cruise control, automated braking, automated parking, collision avoidance, alerts the driver to hazards or other vehicles, maintains the vehicle in the correct lane, or provides a warning if an object or another vehicle is in a blind spot.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known method of “determining whether the physical feature is traversable by the vehicle based on the corresponding vectors of the one or more points of the plurality of points” as taught by at least Russel above with regard to traversing road markings, potholes, etc.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the autonomous vehicle of Stout would include the ability to traverse “lane marking, road-surface marking, parking space, pothole, railroad crossing,” as taught by Russell as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Russell to the prior art of Stout as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 15 and the limitation the system of claim 14, further comprising: 
a control system of the vehicle configured to: 
based on the feature detector indicating that the physical feature is traversable by the vehicle, causing the vehicle to drive over the physical feature see Russell para [0075] wherein it is understood that at least the following are traversable ” , lane marking, road-surface marking, parking space,”; 
and based on the feature detector indicating that the physical feature is not traversable by the vehicle, causing the vehicle to drive around the physical feature see the teachings of Russell para [0075] above wherein it is understood that the following are NOT traversable: “a person, vehicle, motorcycle, truck, train, bicycle, wheelchair, pedestrian, animal, road sign, traffic light, pylon, guard rail, traffic barrier, , obstacle in or near a road, curb, stopped vehicle on or beside a road, utility pole, house, building, trash can, mailbox, tree, any other suitable object, or any suitable combination of all or part of two or more objects.”, and the vehicle must be caused to drive around the physical feature in order to “avoid collisions or accidents” as s taught in Russell para [0105] above.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known method of “determining whether the physical feature is traversable by the vehicle based on the corresponding vectors of the one or more points of the plurality of points” as taught by at least Russel above with regard to traversing road markings, potholes, etc.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the autonomous vehicle of Stout would include the ability to traverse “lane marking, road-surface marking, parking space, pothole, railroad crossing,” and avoid colliding with other objects as taught by Russell as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Russell to the prior art of Stout as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 16 and the limitation the system of claim 1, wherein the feature detector is configured to determine that the physical feature occludes at least one other physical feature within the environment from a view of the LIDAR device see the teachings of Russell with regard to rain, snow, fog, smoke, etc. which occludes at least the other detected objects physical features within the environment from view as explained in Russell paras [0153-155].  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known method of determining that a physical feature of rain, snow or smoke occludes at least one other physical feature such as a pedestrian, vehicle, road barrier, lane markings, etc. within the environment from a view” as taught by at least Russel above with regard to traversing road markings, potholes, etc. while navigating through rain, snow, fog, smoke, etc.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the autonomous vehicle of Stout would include the ability to determine if an object such as a person or another vehicle is occluded by rain, snow, smoke, fog, etc. and avoid colliding with the object as taught by Russell as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Russell to the prior art of Stout as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention.  For example:

US 9097800 B1 to Zhu teaches fusing LIDAR and RADAR to distinguish between solid and non-solid objects for, inter alia obstacle avoidance in for example, the ABSTRACT:
“A light detection and ranging device associated with an autonomous vehicle scans through a scanning zone while emitting light pulses and receives reflected signals corresponding to the light pulses. The reflected signals indicate a three-dimensional point map of the distribution of reflective points in the scanning zone. A radio detection and ranging device scans a region of the scanning zone corresponding to a reflective feature indicated by the three-dimensional point map. Solid objects are distinguished from non-solid reflective features on the basis of a reflected radio signal that corresponds to the reflective feature. Positions of features indicated by the reflected radio signals are projected to estimated positions during the scan with the light detection and ranging device according to relative motion of the radio-reflective features indicated by a frequency shift in the reflected radio signals.”

US 20170135617 A1 to Alasirniö; Jukka et al. teaches determining an occlusion by distinguishing between signals indicative of reflections from an object or interest and signals indicative of a spurious reflection such as from a smudge in for example, Fig. 8 and the ABSTRACT:
“The present disclosure describes modules operable to perform optical sensing. The module can be operable to distinguish between signals indicative of reflections from an object or interest and signals indicative of a spurious reflection such as from a smudge (i.e., a blurred or smeared mark) on the host device's cover glass.”


US 10839234 B2 to Wang; Panqu teaches using LIDAR to detect an obstacle then put a bounding box around the detected object in for example, the ABSTRACT:
“A system and method for three-dimensional (3D) object detection is disclosed. A particular embodiment can be configured to: receive image data from at least one camera associated with an autonomous vehicle, the image data representing at least one image frame; use a trained deep learning module to determine pixel coordinates of a two-dimensional (2D) bounding box around an object detected in the image frame; use the trained deep learning module to determine vertices of a three-dimensional (3D) bounding box around the object; use a fitting module to obtain geological information related to a particular environment associated with the image frame and to obtain camera calibration information associated with the at least one camera; and use the fitting module to determine 3D attributes of the object using the 3D bounding box, the geological information, and the camera calibration information.”

US 20200026960 A1 to Park; Minwoo et al. teaches using LIDAR to accurately and precisely detect lane lines, lane edges, road boundaries, text, and/or other features in an environment in for example, the ABSTRACT:
“[0002] The ability to accurately and precisely detect lane lines, lane edges, road boundaries, text, and/or other features in an environment is imperative for autonomous machine applications at all levels of autonomy—e.g., semi-autonomous vehicles to fully-autonomous vehicles. Due to the variation in road marking quality, geographical differences in lane and road marking conventions, as well as road marking obstructions, degradation, and/or occlusion due to wear and tear, weather conditions, lighting conditions, temporary markings (e.g., due to construction or disaster relief), and/or the like, the diversity of lane markings that can be encountered in the environment during driving is very high.”

US 20190319707 A1 to Jarett; Keith teaches embedding an RF signal into a modulated LASER optical signal in for example, the ABSTRACT:
“Optical transmission systems and methods are provided herein. The system includes a modulator configured to impress an input radio frequency (RF) signal onto an input optical signal to generate a first modulated optical signal and a second modulated optical signal. The system also includes a signal adjustment controller configured to apply a delay to the first modulated optical signal or the second modulated optical signal, interleave the first modulated optical signal and the second modulated optical signal, and transmit the interleaved first and second modulated optical signals as one optical signal. The system also includes a single optical link coupled to the modulator and configured to carry the interleaved first and second modulated optical signals to a receiver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220504